DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 25, 2022, which presents arguments, is hereby acknowledged. Claims 1-8 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on March 25, 2022, have been fully considered.
	Applicant argues that by this response, the specification paragraph [0055] has been amended, supports for these amendments may be found in the specification, figures, and claims as originally files, no new matter has been entered, and these amendments are requested to be entered.
Examiner replies that the amendments to the specification paragraph [0055] may be entered because no new matter will be entered with these amendments to the specification.
Applicant argues that by this response, the prior arts on record do not disclose the cited limitation of the independent claim 1, specifically “a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image”:
“Accordingly, a skilled person in the art cannot conceive of the feature that a travel trajectory from the pair of left and right rear wheels of the virtual image of the own vehicle superimposed on a composite image is extended toward the rear of the vehicle.”
Examiner replies that as it was discussed in the phone interview conducted on February 7, 2022, the virtual trajectory may be defined as the virtual trace of the rear wheels’ traveling path in the Specification of the instant application, but they are not claimed. As it was explained in the interview summary, the term “a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle” in the claimed limitation “a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image” may be a virtual image of the traveling path of the vehicle (traveled or to be traveled), and this is disclosed in the primary art and secondary art as it is cited in the Office action FAOM (See Kim (US 20100238283 A1): Figs 9A-C, and [0072]; and Moriyama, etc. (US 20140085466 A1): Fig. 3 and [0074])): Moriyama teaches that the host vehicle image viewing from the virtual viewpoint is superimposed on the composite images with lane dividing lines both ahead and behind the host vehicle; and Kim teaches that the virtual lane dividing lines are generated and super imposed in the lane within which the host vehicle was traveling. That is, the virtual lane dividing lines may be the virtual image of travel trajectory, and two virtual lane dividing lines may be the virtual image of the left or right wheel trajectory respectively, and the virtual lane dividing lines behind the host vehicle may be corresponding to “the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image ”. Thus, the Office action has established an excellent prima facie obviousness of the claimed invention. Therefore, applicant’s arguments are not persuasive.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and they are not persuasive. The present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, etc. (US 20190026947 A1) in view of Moriyama, etc. (US 20140085466 A1), further in view of Kim (US 20100238283 A1).
Regarding claim 1, Herman teaches that an electronic mirror system for a vehicle (See Herman: Figs. 1-4, and [0018], "The on-board computing platform 108 includes processor(s) (e.g., the processor 406 of FIG. 4 below), memory (e.g., the memory 408 of FIG. 4 below) and/or circuitry to communicate with the sensors 102a-102d and the infotainment head unit 106. In the illustrated example, the on-board computing platform 108 includes a data fuser 116. The data fuser 116 receives the data from the sensors 102a-102d and the cameras 104a and 104b to (a) generate a three dimensional representation of the space behind the vehicle 100, (b) track the location of the vehicle 100 within the three dimensional representation, and (c) generate an overlay to impose on the image from the rear-view camera 104a which provides information about obstacles that are not visible in the images captured by the rear-view camera 104a"), comprising: 
a rear imaging unit configured to capture an image of a rear of a vehicle (See Herman: Fig. 1, and [0016], "The cameras 104a and 104b capture images of the area around the vehicle 100. The images are used to detect and/or identify objects around the vehicle 100. The rear­ view camera 104a is mounted on the rear of the vehicle 100. The area behind the vehicle 100 that the cameras 104a can capture is defined by a field of vision (defined by the viewable angle 8), distortion coefficients, focal lengths, and optical centers. While the transmission of the vehicle 100 is in reverse, the images captured by the rear-view camera 104a are displayed on the infotainment head unit 106. The side-mirror cameras 104b are positioned to capture images to detect objects that are not captured by the rear-view camera 104a". Note that 104a may be corresponding to the rear imaging unit);
a pair of left and right rear lateral imaging units respectively configured to capture images of the rear on left and right sides of the vehicle (See Herman: Fig. 1, and [0016], "The cameras 104a and 104b capture images of the area around the vehicle 100. The images are used to detect and/or identify objects around the vehicle 100. The rear-view camera 104a is mounted on the rear of the vehicle 100. The area behind the vehicle 100 that the cameras 104a can capture is defined by a field of vision (defined by the viewable angle 8), distortion coefficients, focal lengths, and optical centers. While the transmission of the vehicle 100 is in reverse, the images captured by the rear-view camera 104a are displayed on the infotainment head unit 106. The side-mirror cameras 104b are positioned to capture images to detect objects that are not captured by the rear-view camera 104a". Note that the two cameras installed on the rear view mirrors, 104b as shown on Fig. 1, may be corresponding to the pair of left and right rear lateral imaging units); and
an image processing unit (See Herman: Figs. 1-4, and [0026], "The on-board computing platform 108 includes a processor or controller 406 and memory 408. In the illustrated example, the on-board computing platform 108 is structured to include data fuser 116. The processor or controller 406 may be any suitable processing device or set of processing devices such as, but not limited to: a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays (FPGAs), and/or one or more application-specific integrated circuits (ASICs). The memory 408 may be volatile memory (e.g., RAM, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); non-volatile memory (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.), unalterable memory (e.g., EPROMs), read-only memory, and/or high-capacity storage devices (e.g., hard drives, solid state drives, etc.). In some examples, the memory 408 includes multiple kinds of memory, particularly volatile memory and non-volatile memory") including:
a subject vehicle virtual image superimposition display unit configured to display, on a display unit, a composite image, composited by performing image processing on a rear image captured by the rear imaging unit and rear lateral images captured by the rear lateral imaging units such that the rear image and the rear lateral images become a continuous image (See Herman: Figs. 1-5, and [0031], "FIG. 5 is a flowchart of a method to map obstacles behind the vehicle 100 of FIG. 1 while the vehicle 100 is backing up, which may be implemented by the electronic components 400 of FIG. 4. Initially, at block 502, the data fuser 116 waits until the gear selection is switched into reverse. At block 504, the data fuser 116 obtains images from the rear-view camera 104a. At block 506, the data fuser 116 performs feature detection on the images to identify and/or classify the objected in the images. In some examples, the data fuser 116 also estimates the distance between the vehicle 100 and the detected object(s). At block 508, the data fuser 116 obtains measurements from the vehicle location sensors 102d-102e. At block 510, the data fuser 116 determines the position of the vehicle 100 and the position of the FOV of the rear-view camera 104a relative to the three-dimensional space around the vehicle 100. At block 512, the data fuser 116 creates a point cloud of the three-dimensional area behind the vehicle 100 based on the images from the rear-view camera 104a. At block 514, the data fuser 116 create a superimposed image with the images from the rear-view camera 104a and the point cloud of the three-dimensional area behind the vehicle 100. In some examples, the superimposed image is described in connection with FIGS. 2 and 3 above"), and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle; and
a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle (See Herman: Figs. 1-5, and [0034], "At block 526, the data fuser 116 provides an alert to the driver via the infotainment head unit 106. In some examples, the warning is an audiovisual warning (e.g., a sounds, a textual warning, etc.). In some example, the warning is different color coding for portions of the representation 212 of the cross-section of the point cloud (e.g., yellow for portions that indicate motion, red for hazards and/or closed objects, etc.) or outlines 306 that represent the boundaries of the objects. In some examples, the data fuser 116 estimates the speed and trajectory of the moving object and displays an indicator (e.g., a message, an arrow showing the projected trajectory, etc.) when the estimated speed and trajectory places the object behind the vehicle 100. At block 528, the data fuser 116 does not provide a warning. At block 530, the data fuser 116 determines whether the vehicle is moving forward at a speed greater than a threshold speed (e.g., 5 miles per hour, 10 miles per hour, etc.). When the vehicle 100 is traveling at a speed greater than the speed threshold, the method ends. Otherwise, then the vehicle 100 is not traveling at a speed greater than the speed threshold, the method returns to block 502") and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image.
However, Herman fails to explicitly disclose that and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle; and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image.
However, Moriyama teaches that and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle (See Moriyama: Figs. 3-8, and [0081], "FIG. 6 illustrates the combined image generated by superimposing the host vehicle image on the vicinity image viewed from the virtual viewpoint VP. Here explained are the combined images shown in FIG. 6 and FIG. 7. Each of FIG. 6 and FIG. 7 illustrates the combined image generated by superimposing, on the vicinity image viewed from the virtual viewpoint VP, one of the plural polygonal models (the real image polygonal model PG, the thick-line polygonal model PGa, the thin-line polygonal model PGb and the front-half polygonal model PGc) in the frame style and the style forms thereof are different from each other").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Herman to have and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle as taught by Moriyama in order to correctly understand an actual distance between a host vehicle and an object when a combined image generated by superimposing a host vehicle image on a vicinity image is displayed (See Moriyama: [0015], "Therefore, an object of the invention is to provide a technology with which a user can correctly understand an actual distance between a host vehicle and an object when a combined image generated by superimposing a host vehicle image on a vicinity image is displayed"). Herman teaches a method and system that may generate insertion based on the three-dimensional model that is a three-dimensional model of an area behind a vehicle based on pictures captured from a back driving camera, where insertion contains representation of objects, and Moriyama teaches a system and method that may generate a vicinity image including the vehicle and a vicinity of the vehicle viewed from a virtual viewpoint, based on the captured image, and that generates a combined image by superimposing a vehicle image of the vehicle on the vicinity image. Therefore, it is obvious to one of ordinary skill in the art to modify Herman by Moriyama to generate the combined view of the area behind the vehicle with the host vehicle image superimposed in the combined image to distinguish the distance between the host vehicle and the detected object behind the vehicle. The motivation to modify Herman by Moriyama is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Herman, modified by Moriyama, fails to explicitly disclose that and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image.
However, Kim teaches that and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image (See Kim: Figs. 9A-C, and [0072], "According to further preferred embodiments, FIG. 9A illustrates variation in the x- intercept of a virtual right lane-dividing line generated according to the present invention, as well as variation in the x-intercept of a right lane-dividing line and the x-intercept of a left lane- dividing line suitably obtained through the image of the camera, with respect to frames, similarly to FIG. 8A. FIGS. 9B and 9C illustrate examples in which a virtual lane-dividing line is preferably generated according to preferred embodiments of the present invention as described herein, and is suitably applied to a screen during some intervals in which, for example, variation in x-intercept values suddenly appears and a lane-dividing line is suitably determined to be erroneously detected. For example, as shown in FIGS. 9B and 9C, even if a lane-dividing line is not suitably viewed in an actual image, the lane can be realized in almost the same form as that of the actual lane through the introduction of a virtual lane-dividing line according to preferred embodiments as described herein").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Herman to have and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image as taught by Kim in order to take the advantages in that, even if it is difficult to detect a lane-dividing line according, for example, to the weather, illuminance, road surface conditions, etc. that are present during travel of a vehicle, a suitable lane departure warning can be provided thanks to a virtual lane-dividing line (See Kim: [0076], "As described above, the present invention provides certain preferred advantages in that, even if it is difficult to detect a lane-dividing line according, for example, to the weather, illuminance, road surface conditions, etc. that are present during travel of a vehicle, a suitable lane departure warning can be provided thanks to a virtual lane-dividing line"). Herman teaches a method and system that may generate insertion based on the three-dimensional model that is a three-dimensional model of an area behind a vehicle based on pictures captured from a back driving camera, where insertion contains representation of objects, and Kim teaches a system and method that may generate an combined image with a detected lane dividing line and a virtual lane dividing line superimposed on the image and displayed it to the uses and giving a warning when the vehicle deviates from the lane. Therefore, it is obvious to one of ordinary skill in the art to modify Herman by Kim to display the virtual image of the virtual lane dividing line on the composited image, in order to display the deviation of the vehicle from the lane (or trajectory). The motivation to modify Herman by Kim is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Kim teaches that the electronic mirror system according to claim 1, wherein:
the image processing unit is configured to detect a lane boundary line appearing in at least one of the rear image, the rear lateral images, and the composite image (See Kim: Figs. 1- 3, and [0053], "In other preferred embodiments, the detection of lane-dividing lines performed by the lane detection module 241 may be regarded as a procedure for suitably extracting lane­ dividing lines which form a light portion on the road by preferably applying a filtering algorithm to the input image. In certain preferred embodiments, in order to detect lane-dividing lines, for example, an edge filter, a lane-dividing line highlight filter, etc. may be used. Preferably, the edge filter is suitably configured to detect a portion constituting a boundary in the image using a difference in the brightness values of respective pixels arranged in X and Y directions in an image coordinate system. According to further preferred embodiments, the lane-dividing line highlight filter employs a method of detecting lane-dividing lines by further highlighting brighter lane-dividing lines more than the surrounding brightness using the mean value of brightness values"); and
the subject vehicle travel trajectory superimposition display unit is configured to calculate a distance from positions corresponding to the left and right rear wheels in the composite image to the lane boundary line appearing in at least one of the rear image, the rear lateral images, and the composite image, and configured to generate the virtual image of travel trajectory along the lane boundary line and apart from the lane boundary line by the calculated distance (See Kim: Figs. 1-5, and [0064], "In further preferred embodiments, at step S52, when the distance information of one pixel on an image coordinate system (per-pixel distance) is multiplied by the difference between the x-intercepts of the left and right lane-dividing lines detected in the lane-diving line detection process, for example, the difference between intersections at Y=240, the width of an actual lane can be suitably obtained").
Regarding claim 3, Herman, Moriyama, and Kim teach all the features with respect to claim 2 as outlined above. Further, Herman teaches that the electronic mirror system according to claim 2, wherein the subject vehicle travel trajectory superimposition display unit is configured to generate the virtual image of travel trajectory such that a display range of the virtual image of travel trajectory in an extending direction in the composite image is the same as a display range of the lane boundary line in the extending direction in the composite image (See Herman: Figs. 1-3, and [0024], "FIG. 3 illustrates an interface 300 displayed on the infotainment head unit 106 of the vehicle 100 of FIG. 1. In the illustrated example, the interface 300 is divided into a visible area 302 and non-visible areas 304. Images captured by rear-view camera 104a are displayed in the visible area 302. The non-visible areas 304 are representative of areas that are contiguous with the visible area 302, but are not visible because of the FOV of the rear-view camera 104a. In the illustrated example, the objects identified and/or classified based on the images from the camera 104a and 104b and/or the sensors 102a-102c are encircled by outlines 306 that represent the boundaries of the objects. When the object extends into the non-visible area 304, the corresponding outline also extends into the non-visible area 304. In such a manner, the interface 300 includes information about the location of objects that cannot be fully seen in the images captured by the rear-view camera 104a. In some examples, when the objects are identified, the interface 300 includes labels 308 that provide identifying information of the object to the occupant(s) of the vehicle 100").
Regarding claim 4, Herman, Moriyama, and Kim teach all the features with respect to claim 2 as outlined above. Further, Moriyama and Kim teach that the electronic mirror system according to claim 2, wherein:
the image processing unit is configured to acquire steering angle information of a steering wheel of the vehicle (See Moriyama: Fig. 1, and [0040], "The operation button 41 is an operation receiving member that receives the user operations. The operation button 41 is disposed, for example, on a steering wheel of the host vehicle 9, and receives operations mainly from the driver. The user can operate the image display system 10 via the operation button 41, the touch panel 31 and the hard button 32 of the display 3. The operation button 41, the touch panel 31 and the hard button 32 of the display 3 are hereinafter referred to collectively as an operation part 4. When a user operation is performed via the operation part 4, the operation signal representing a content of the user operation is input to the image generating apparatus 2"); and
the subject vehicle virtual image superimposition display unit is configured to curve, according to the steering angle information, the virtual image of travel trajectory about the positions corresponding to the left and right rear wheels in the composite image in a width direction of the vehicle (See Kim: Figs. 1-3, and [0051], "For example, in certain preferred embodiments, the lane departure warning system is a system suitably configured such that the system provides a warning in a situation where a vehicle deviates from a lane without the driver's intention to change lanes, and such that, if deviation from a lane occurs after a turn signal has been applied, the system preferably regards the lane deviation as a normal lane change and does not provide a suitable warning. In further embodiments of the invention as described herein, a drive switch for the lane departure warning system suitably controls the ON/OFF operation of a lane departure warning system function, a multi-function switch suitably controls a turn signal, and a wiper switch suitably restricts the operation of the lane departure warning system unit so as to prevent erroneous warning from occurring due to the repetition of detection/non-detection of lane-dividing lines attributable to a heavy rain. Preferably, a cluster provides information about a reference vehicle speed at which the lane departure warning system is suitably operated, and outputs a warning sound and displays warning indication information in response to a suitable warning signal output from the unit").
Regarding claim 5, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Herman teaches that the electronic mirror system according to claim 1, wherein:
the image processing unit is configured to extract a feature point from a range in a vicinity of the rear of the vehicle at positions corresponding to the left and right rear wheels in at least one of the rear image, the rear lateral images, and the composite image (See Herman: Figs. 1-3, and [0021], "The data fuser 116 provides an alert (e.g., an audiovisual alert, etc.), via the infotainment head unit 106, when the feature detection identifies the pedestrian 112 or other hazard (e.g., an object that is low to the ground, such as a bicycle, an animal, etc.). The data fuser 116 provides an alert, via the via the infotainment head unit 106, when a distance between the vehicle 100 and the cross-section of the point cloud is less that a threshold distance (e.g., six inches, one foot, etc.). In some examples, the data fuser 116 provides an alert, via the via the infotainment head unit 106, when a surface defined by the point cloud is detected to be in motion. For example, the data fuser 116 may designate one color for a portion of the cross-section of the point cloud that is stationary and another color for the portion of the cross-section of the point cloud that is detected to be in motion. Additionally, in some examples, the data fuser 116 provides an alert, via the infotainment head unit 106, when a portion of the area in behind that vehicle 100 cannot be observed by the cameras 104a and 104b and the sensors 102a-102c. For example, the vehicle 100 may be parked next to a pillar that obscures behind the vehicle 100 from the sensors 102a-102c and the cameras 104a and 104b. In some examples, the data fuser 116 continues to monitor the area behind the vehicle 100 and provide alerts until the vehicle 100 is moving forward at a speed greater than a forward speed threshold (e.g., 5 miles per hour, 10 miles per hour, etc.)"); and
the subject vehicle travel trajectory superimposition display unit is configured to generate the virtual image of travel trajectory based on a movement trajectory of the feature point (See Herman: Figs. 1-2, and [0020], "The results of the image classification and the three dimensional map are combined to generate a point cloud of the area that represents the surfaces detected by the sensors 102a-102d and the cameras 104a and 104b. The point cloud is a representation of the edges and surfaces detected in the three-dimensional space behind the vehicle 100. In some examples, the point cloud also includes the three-dimensional space to the sides of the vehicle 100 (e.g., as observed by the side-mirror cameras 104b and/or sensors 102a-102c, etc.). The images captured by the rear-view camera 104a are displayed on the center console display 114. As shown in FIG. 2 below, a two dimensional cross-section of the point cloud (e.g., the representation 212) is overlaid onto the image displayed on the center console display 114 corresponding to (i) the FOV of the rear-view camera 104a and (ii) a portion of the cross-section of the point cloud that is not within, but contiguous with, the FOV of the rear-view camera 104a (e.g., as discussed in connection with FIG. 2 below). The data fuser 116 periodically (e.g., every 1 second, every 5 seconds, every 10 seconds, every 15 seconds, etc.) repeats this process to update the point cloud and the display based on movement of the vehicle 100 and movement of detected objects. In some example, the frequency at which the data fuser 116 updates the point cloud and the display is based on the speed of the vehicle 100 and, whether a pedestrian 112 is detected, and/or whether two consecutive scans detects that an object is moving. For example, if a pedestrian 112 is detected, the data fuser 116 may increase the frequency at which it updates the point cloud").
Regarding claim 6, Herman, Moriyama, and Kim teach all the features with respect to claim 5 as outlined above. Further, Moriyama teaches that the electronic mirror system according to claim 5, wherein the image processing unit is configured to expand a range from which the feature point is extracted in the composite image in a case where the feature point is not extractable from the range in the vicinity of the rear of the vehicle at the positions corresponding to the left and right rear wheels in at least one of the rear image, the rear lateral images, and the composite image (See Moriyama: Figs. 1-2, and [0043], "The vicinity image generator 22 combines the plural captured images captured by the plurality of cameras 5 and generates the vicinity image showing the situations in the vicinity of the host vehicle 9 viewed from a virtual viewpoint. The virtual viewpoint is, for example, a viewpoint to look down the host vehicle 9 from the outside of the host vehicle 9 or a viewpoint to look a blind area of the driver in the vicinity of the host vehicle 9. Moreover, the vicinity image generator 22 generates the host vehicle image that is the vehicle image of the host vehicle 9 to be superimposed on the vicinity image").
Regarding claim 7, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Moriyama teaches that the electronic mirror system according to claim 1, wherein the subject vehicle travel trajectory superimposition display unit is configured to change, in a case where the composite image shows a vehicle behind the vehicle, a length of the virtual image of travel trajectory in the extending direction such that the virtual image of travel trajectory does not overlap with the vehicle behind vehicle (See Moriyama: Figs. 5-6, and [0080], "A real host vehicle image 91h corresponding to the real image polygonal model PG is shown in the combined image TIM. Moreover, a rear vehicle image 92h corresponding to the rear vehicle existing behind the host vehicle 9 is shown in the combined image TIM. In the captured image BIM, a rear vehicle image 92k captured by the rear camera SB, corresponding to the rear vehicle image 92h in the combined image TIM, is shown. Moreover, a viewpoint change button BO and a return button Bl are shown in the back mode image BA including the combined image TIM and the captured image BIM. By a user operation with the viewpoint change button BO, the virtual viewpoint is changed from the virtual viewpoint VP1 to the virtual viewpoint VP explained with reference to FIG. 3, and then a combined image IM, explained next with reference to FIG. 6, is displayed on the display 3. However, by a user operation with the return button Bl, the navigation image NA is displayed on the display 3").
Regarding claim 8, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Moriyama teaches that the electronic mirror system according to claim 1, wherein the subject vehicle travel trajectory superimposition display unit is configured to change a display of the virtual image of travel trajectory in a case where the composite image shows a vehicle behind the vehicle and a distance from the vehicle to the vehicle behind the vehicle is equal to or less than a predetermined distance (See Moriyama: Figs. 5-6, and [0084], "The lower drawing in FIG. 6 shows the combined image IMa generated by superimposing the thick frame image 91a shown in the frame style by relatively thick lines corresponding to the thick-line polygonal model PGa viewed from the virtual viewpoint VP, on the vicinity image viewed from the same virtual view point. In other words, in accordance with the user operation with the image change button B2, the real host vehicle image 91 in the combined image IM is changed to the thick frame image 91a and the combined image IMa is displayed on the display 3. In addition to the thick frame image 91a, the rear vehicle image 92a is shown in the combined image IMa. Concretely, in the combined image IMa, the rear vehicle image 92a existing behind the thick frame image 91a viewed from the virtual viewpoint VP is not hidden behind the host vehicle image but is shown in the combined image. Thus, the user can recognize the host vehicle image and the rear vehicle image separately, can surely see the distance between the host vehicle image and the rear vehicle image on the screen, and thus can correctly understand the actual distance of the rear vehicle that is an object relative to the host vehicle").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612